DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record Allen et al. (US 9183738) and Suzuki et al (US 20130101819), fail to specifically teach the invention as claimed. The specific limitations of a thermometer comprising an upper case; a lower case; a body temperature measuring unit; and a sticking member configured as claimed in independent claim 1 when combined with the limitations of the sticking member comprising a pair of sticking surfaces on either side of a core material comprising a resin film where the first sticking surface is stuck in a peelable manner to the surface of the lower case facing away from the upper case as well as the remaining structural, connective and functional limitations also in independent claim 1 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
In addition, see applicant’s reasoning in amendment/response of 06/30/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record and attached herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855